United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1329
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                          Larenzo Marshan Grandberry

                                   Defendant - Appellant
                                 ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                          Submitted: January 11, 2021
                             Filed: February 1, 2021
                                [Unpublished]
                               ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Larenzo Marshan Grandberry pled guilty to being a felon in possession of a
firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The district court 1


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
sentenced him to 84 months in prison. He appeals his sentence. Having jurisdiction
under 28 U.S.C. § 1291, this court affirms.

       Grandberry objects to the district court’s four-level enhancement under
U.S.S.G. § 2K2.1(b)(6)(B) for possession of a firearm in connection with another
felony offense. This court reviews application of the sentencing guidelines de novo
and factual findings for clear error. See United States v. Houston, 920 F.3d 1168,
1174 (8th Cir. 2019). In United States v. Walker, this court held that “the Iowa
offense for carrying weapons in violation of Iowa Code § 724.4(1) constitutes
another felony offense for purposes of Guidelines § 2K2.1(b)(6)(B).” United States
v. Miller, 795 Fed. Appx. 980, 980 (8th Cir. 2020), citing Walker, 771 F.3d 449,
451-53 (8th Cir. 2014). Grandberry does not contest that Walker controls this case.
Rather, he asks this panel to overrule it. This court has consistently applied Walker,
and this panel is bound by it. See United States v. Manning, 786 F.3d 684, 686 (8th
Cir. 2015) (“A panel of this Court is bound by a prior Eighth Circuit decision unless
that case is overruled by the Court sitting en banc.”). See also United States v.
Burnett, 771 Fed. Appx. 721, 722-23 (8th Cir. 2019) (applying Walker to uphold
enhancement); United States v. Stuckey, 729 Fed. Appx. 494, 495 (8th Cir. 2018)
(same).

       Grandberry challenges the substantive reasonableness of his within-
guidelines sentence. He argues the court failed to account for mitigating
circumstances he believes warrant a downward variance. This court reviews for
abuse of discretion. United States v. Dengler, 695 F.3d 736, 739 (8th Cir. 2012).
The record shows the court fully considered the § 3553(a) factors and the request for
a variance. Imposing the sentence, the court said:

      In fashioning an appropriate sentence, I have considered each of the
      factors found in Title 18, United States Code, Section 3553(a), which
      means I have considered the nature and circumstances of this offense
      as well as the history and characteristics of Mr. Grandberry.



                                         -2-
      I have considered the seriousness of the offense. This is obviously the
      offense in a more aggravated form by reason of his flight and resistance
      and the presence of a firearm did make the events of that day more
      dangerous.

      In examining the question of just punishment, I note drug convictions
      in 2007, three of them, harassment of a public official in 2006, a
      carrying weapons charge in 2006, burglary in 2008, another one in
      2011, problems on supervision, unlawful possession of a controlled
      substance in 2016, fleeing and attempting to elude a peace officer in
      2015, battery in 2016, theft in 2017, resisting a peace officer in 2016,
      and there are more, domestic abuse, aggravated fleeing, those are all of
      concern to the Court, especially in the context of a felon in possession
      of a firearm.

      I have considered the need for adequate deterrence to criminal conduct,
      the need to protect the public from further crimes from the defendant is
      real. I have looked to the Sentencing Guidelines as an important,
      though not in any way controlling factor to be considered. I have
      weighed heavily the need to avoid unwarranted sentencing disparity
      among defendants with similar records who have been found guilty of
      similar conduct. I have considered the matters we discussed at sidebar
      as reflective of remorse.

      After considering all those factors, I conclude that the following
      sentence is sufficient, but not greater than necessary, to address the
      essential sentencing considerations.

The district court did not abuse its discretion. See United States v. Anderson, 618
F.3d 873, 883 (8th Cir. 2010) (“The district court may give some factors less weight
than a defendant prefers or more to other factors but that alone does not justify
reversal.”).

                                   *******

      The judgment is affirmed.
                      ______________________________

                                        -3-